Order entered February 12, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01058-CV

              CRYOUSA IMPORT AND SALES, LLC, Appellant

                                         V.

                        REVITALIZE360, LLC, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-04158

                                      ORDER

      Before the Court is appellant’s February 9, 2021 motion for an extension of

time to file its combined reply/cross-appellee’s brief.      The Court has granted

appellee a thirty-day extension of time to file its brief on the merits, extending the

time to April 5, 2021. Assuming appellee files its brief on April 5th, appellant’s

combined brief will be due on May 5th. Appellant requests a thirty-day extension

of time to June 4th so that it can “prepare a cogent and succinct reply and response
brief to aid this Court in its analysis of the issues presented.” We DENY the

motion as premature.


                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE